Order, Supreme Court, New York County (Karla Moskowitz, J.), entered May 13, 2003, which set the earliest date on documents to be exchanged in jurisdictional discovery as 30 days prior to commencement of this action, unanimously affirmed, without costs.
Since the relevant inquiry under CFLR 301 is whether defendants were doing business in New York at the time the action was brought (see Lancaster v Colonial Motor Frgt. Line, 177 AD2d 152 [1992]), the IAS court properly exercised its discretion in limiting the jurisdictional discovery previously permitted by this Court (298 AD2d 301 [2002]) to 30 days prior to the filing of the complaint on November 5, 2000. Concur— Tom, J.P., Saxe, Ellerin, Marlow and Catterson, JJ.